                                       Case 2:17-cv-00346-JCM-VCF Document 339 Filed 09/13/21 Page 1 of 3




                                   1    James J. Pisanelli, Esq., Bar No. 4027
                                        JJP@pisanellibice.com
                                   2    Debra L. Spinelli, Esq., Bar No. 9695
                                        DLS@pisanellibice.com
                                   3    M. Magali Mercera, Esq., Bar No. 11742
                                        MMM@pisanellibice.com
                                   4    PISANELLI BICE PLLC
                                        400 South 7th Street, Suite 300
                                   5    Las Vegas, Nevada 89101
                                        Telephone: 702.214.2100
                                   6
                                        Attorneys for Paris Las Vegas
                                   7    Operating Company, LLC
                                   8                               UNITED STATES DISTRICT COURT
                                   9                                       DISTRICT OF NEVADA
                                  10    TPOV ENTERPRISES 16, LLC, a Delaware           CASE NO. 2:17-cv-00346-JCM-VCF
                                        Limited Liability Company,
                                  11
                                                              Plaintiff,                  STIPULATION AND PROPOSED
400 SOUTH 7TH STREET, SUITE 300




                                  12    vs.                                               ORDER EXTENDING DEADLINE TO
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                                                                          FILE REPLY IN SUPPORT OF
                                  13    PARIS LAS VEGAS OPERATING                         COUNTERMOTION FOR PROTECTIVE
                                        COMPANY, LLC, a Nevada limited liability
                                  14    company,                                          ORDER

                                  15                          Defendant.                  (SECOND REQUEST)

                                  16
                                  17
                                        PARIS LAS VEGAS OPERATING
                                  18    COMPANY, LLC, a Nevada limited liability
                                        company,
                                  19
                                                              Counterclaimant.
                                  20    vs.

                                  21    TPOV ENTERPRISES, LLC, a Delaware
                                        Limited Liability Company, TPOV
                                  22    ENTERPRISES 16, LLC, a Delaware Limited
                                        Liability Company, Rowen Siebel, an
                                  23    individual.

                                  24                          Counter-defendants.

                                  25
                                  26           Pursuant to LR IA 6-1, Plaintiff/Counterdefendant TPOV Enterprises 16, LLC ("TPOV 16");
                                  27    Counterdefendant TPOV Enterprises, LLC ("TPOV"); Counterdefendant Rowen Seibel ("Seibel")
                                  28    (collectively, "Seibel and the TPOV Entities"); and Defendant/Counterclaimant Paris Las Vegas


                                                                                      1
                                       Case 2:17-cv-00346-JCM-VCF Document 339 Filed 09/13/21 Page 2 of 3




                                   1    Operating Company, LLC ("Paris") (collectively, the "Parties"), by and through their undersigned
                                   2    counsel of record, stipulate and agree as follows:
                                   3            1.     On July 16, 2021, TPOV 16 filed a Motion to Compel Updated Financial Data (the
                                   4    "Motion to Compel"). (ECF No. 313.)
                                   5            2.     On August 13, 2021, Paris filed its Opposition to the Motion to Compel (ECF No.
                                   6    322) and a Countermotion for Protective Order (the "Countermotion") (ECF No. 323).
                                   7            3.     On August 27, 2021, TPOV 16 filed its Reply in Support of the Motion to Compel
                                   8    (ECF No. 332) and its Response to the Countermotion (ECF No. 333).
                                   9            4.     On September 3, 2021, the Parties filed a Stipulation and Proposed Order Extending
                                  10    Deadline to File Reply in Support of Countermotion for Protective Order (First Request). (ECF No.
                                  11    336.)
400 SOUTH 7TH STREET, SUITE 300




                                  12            5.     On September 7, 2021, the Court granted the Parties' Stipulation and Proposed Order
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13    Extending Deadline to File Reply in Support of Countermotion for Protective Order (First Request).
                                  14    (ECF No. 337.)
                                  15            6.     Currently, the deadline to file a Reply in support of the Countermotion is
                                  16    September 10, 2021.
                                  17            7.     The Parties have agreed and respectfully request that the deadline to file a Reply in
                                  18    Support of the Countermotion be extended by seven (7) days to September 17, 2021, to allow Paris
                                  19    additional time to finalize the Reply.
                                  20    ///
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28


                                                                                             2
                                       Case 2:17-cv-00346-JCM-VCF Document 339 Filed 09/13/21 Page 3 of 3




                                   1           8.      This is the second request to extend time, is made in good faith, with good cause, and
                                   2    will not impact any other deadlines.
                                   3    DATED this 10th day of September 2021.           DATED this 10th day of September 2021.
                                   4    PISANELLI BICE PLLC                              BAILEY KENNEDY
                                   5    By:    /s/ M. Magali Mercera               By:    /s/ Joshua P. Gilmore
                                            James J. Pisanelli, Esq., Bar No. 4027     John R. Bailey, Esq., Bar No. 0137
                                   6        Debra L. Spinelli, Esq., Bar No. 9695      Dennis L. Kennedy, Esq., Bar No. 1462
                                            M. Magali Mercera, Esq., Bar No. 11742     Joshua P. Gilmore, Esq., Bar No. 11576
                                   7        400 South 7th Street, Suite 300            Paul C. Williams, Esq., Bar No. 12524
                                            Las Vegas, Nevada 89101                    8984 Spanish Ridge Avenue
                                   8                                                   Las Vegas, NV 89148-1302
                                        Attorneys for Paris Las Vegas Operating
                                   9    Company, LLC                               Attorneys for TPOV Enterprises 16, LLC,
                                                                                   TPOV Enterprises, LLC and Rowen Seibel
                                  10
                                  11                                                  ORDER
400 SOUTH 7TH STREET, SUITE 300




                                  12           IT IS SO ORDERED.
  LAS VEGAS, NEVADA 89101
     PISANELLI BICE PLLC




                                  13
                                                                                     UNITED STATES MAGISTRATE JUDGE
                                  14                                                          9-13-2021
                                                                                     DATED:
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28


                                                                                          3
